DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This Office action is based on the 16/349,904 application filed May 14, 2019, which is being examined under the first inventor to file provisions of the AIA .
Claims 39-55 are pending and have been fully considered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a heating unit” in claim 39; “a solar powered system,” “a wind powered system,” “a hydropower system,” “an ocean energy system,” “a wave energy system,” and “a geothermal energy system” in claim 40; “a recycle heating system” in claim 43; “a membrane filter system,” “a carbon filter system,” “an ion exchange system,” “and “an ultraviolet decontaminant system” in claim 46.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  In the instant case, a heating unit has been interpreted to cover the corresponding structures of “an electrically powered coil, a natural heating element, or a combination” as disclosed in paragraph 0069 of the published application.  A recycle heating unit has been interpreted to cover the corresponding structures of a radiator [see paragraph 0108 of the published application].  A membrane filter system has been interpreted to cover the corresponding structures of “at least one of a membrane filter” and a carbon filter system has been interpreted to cover the corresponding structures of a carbon filter [see paragraph 0018 of the published application].  An ion exchange system has been interpreted to cover the corresponding structure of “a cation exchange bed, an anion exchange bed, and/or a mixed bed” [paragraph 0056 of the published application].  An ultraviolet decontaminant system has been interpreted to cover the corresponding structure of “an ultraviolet light” [see paragraph 0129 of the published application].
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 40 is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because the claim purports to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but fails to recite a combination of elements as required by that statutory provision and thus cannot rely on the specification to provide the structure, material or acts to support the claimed function.  As such, the claim recites a function that has no limits and covers every conceivable means for achieving the stated function, while the specification discloses at most only those means known to the inventor.  Accordingly, the disclosure is not commensurate with the scope of the claim.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 40 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations “a solar powered system,” “a wind powered system,” “a hydropower system,” “an ocean energy system,” “a wave energy system,” and “a geothermal energy system” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structures, materials, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the function in the claim.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 39, 41-44, 47-49, and 53-55 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Becker (US 2017/0081211 A1).
Becker discloses “systems and methods…[that] collect solar energy to heat non-potable water in a super-insulated structure. Compressed heated air is injected to evaporate water vapor out of brackish water, saltwater, or dirty water, thereby creating saturated air. The saturated air is drawn through a cooling tower and distilled water is precipitated. The systems and methods employ heat recovery and recycling processes to maximize energy efficiency” [abstract].  More specifically, Becker teaches “[r]eferring now to FIG. 1, a water purification system is illustrated, comprising three subsystems: a heat trapping tank, a cooling tower, and an equipment and control room. In the system of FIG. 1, non-potable water, such as seawater, brackish water, industrial waste water, treated effluent water, or mixtures thereof, is retained in the heat trapping tank and heated. The energy by which the non-potable water is heated may come from any one or more of several sources, including but not limited to trapped solar energy, injected hot air, and recycled waste heat energy. As a result of the heating of the non-potable water, water vapor evaporates from the non-potable water and saturates the air within the heat trapping tank. The saturated air is then provided to the cooling tower. Within the cooling tower, heat is removed from the saturated air, which causes water vapor within the saturated air to condense and collect within a reservoir in the cooling tower. In embodiments, the now-cooled, dry air may then be passed by a high-volume low-pressure (HVLP) blower through a heating coil and returned to the heat trapping tank as injected hot air, which can heat the non-potable water therein” [paragraph 0055].  The heat trapping tank corresponds to the enclosed vessel configured to receive source water of instant claim 39.  The conduit, which is necessary to pass air from the HVLP blower to the aerosol injection grid in the heat trapping tank (water tank) in figure 1 corresponds to the recited ambient air conduit.  Alternatively, said conduit would have been obvious to one of ordinary skill in the art.  The heating coil is illustrated as being located within said conduit and corresponds to the heating unit of instant claim 39.  The aerosol injection grid corresponds to the air distributor.  The cooling tower corresponds to the condenser of instant claim 39.  The reservoir within the cooling tower that collects condensed water corresponds to the collection vessel.  An outlet for the passing of cooled, dry air from the cooling tower to the HVLP blower (compressor) is necessary or, alternatively, would have been obvious to one of ordinary skill in the art.  Said outlet corresponds to the exhaust air outlet fluidly connected downstream of the condenser in instant claim 39.
With respect to claim 41, the HVLP blowercorresponds to the recited pump since both cause compression.
With respect to claim 42, the teaching that “the now-cooled, dry air may then be passed by a high-volume low-pressure (HVLP) blower through a heating coil and returned to the heat trapping tank as injected hot air [via the aerosol injection grid], which can heat the non-potable water therein” corresponds to the recycle subsystem or renders such obvious.
With respect to claim 43, the heating coil may also correspond to the recycle heating unit being a corresponding structure thereto.
With respect to claim 44, the HVLP blower may also correspond to the recited recycle subsystem since said blower delivers at least some of the “now-cooled, dry air…through a heating coil.”
With respect to claim 47, Becker discloses “the heated non-potable water 111 and the concentrated effluent 213 may form a water column having a height of ten feet, in which case the compressed air 221 is most preferably injected into the distillation tower 210 at a vertical midpoint of the water column, i.e. at a height of five feet. In preferred embodiments, the compressed air 221 is injected by a plurality of microbubble nozzles 214” [paragraph 0059].  The microbubble nozzles corresponds to the fine bubble air distributor.
With respect to claims 48, see discussion above.  Becker also discloses “non-potable water 111 enters a distillation tower 210 within the super-insulated structure 200, which receives compressed air 221 from a high-volume low-pressure (HVLP) blower 220 within the super-insulated structure 200. The compressed air 221 preferably has a temperature of between about 208o F. and about 210o F., i.e. just below the boiling point of pure water, to speed separation of the heated non-potable water 111 into water vapor 212, which rises to form saturated air 211, and a concentrated effluent 213…In preferred embodiments, the compressed air 221 is injected by a plurality of microbubble nozzles 214. The concentrated effluent 213 may, as illustrated in FIG. 5, be passed out of the super-insulated structure 200 and into the concentrated effluent reservoir 400 for further treatment, such as, by way of non-limiting example, further recovery of water and/or salt by processes known and described in the art. The saturated air 211 is then passed to a cooling tower 230 within the super-insulated structure 200, comprising a plurality of cooling coils 231. As a result of the cooling of the saturated air 211, substantially pure distilled water 201 condenses out of the saturated air 211, whereupon the substantially pure distilled water 201 is passed out of the super-insulated structure 200 and into the distilled water reservoir 300 and, optionally, into a supply pipeline (not shown). After condensation, the resulting cool, dry air 232, or some portion thereof, is passed to a reheat tower 240 within the super-insulated structure 200, where it is heated to form preheated air 241. This preheated air 241 is then provided to the HVLP blower 220 as at least a portion of intake air compressed by the HVLP blower 220 to form the compressed air 221 that is injected into the distillation tower 210” [paragraph 0059].  The “compressed air 221 preferably has a temperature of between about 208o F. and about 210o F” corresponds to the heating step of instant claim 48.  The “compressed air 221 is injected by a plurality of microbubble nozzles 214” corresponds to the bubbling step.  The “saturated air 211 is then passed to a cooling tower 230 within the super-insulated structure 200, comprising a plurality of cooling coils 231” corresponds to the cooling step.  The “pure distilled water 201 condenses out of the saturated air 211, whereupon the substantially pure distilled water 201 is passed out of the super-insulated structure 200 and into the distilled water reservoir 300” corresponds to the collecting step.  The “resulting cool, dry air 232, or some portion thereof, is passed to a reheat tower 240 within the super-insulated structure 200, where it is heated to form preheated air 241. This preheated air 241 is then provided to the HVLP blower 220 as at least a portion of intake air compressed by the HVLP blower 220 to form the compressed air 221 that is injected into the distillation tower 210” corresponds to the recycling step.
With respect to claim 49, the cooling tower 230 corresponds to the condenser.
With respect to claims 53-55, the teaching that “concentrated effluent 213 may, as illustrated in FIG. 5, be passed out of the super-insulated structure 200 and into the concentrated effluent reservoir 400 for further treatment, such as, by way of non-limiting example, further recovery of water and/or salt” corresponds to the production and collection of partially dried solids, wherein the concentrated effluent corresponds to said solids and the wastewater concentrate of instant claim 55.  The salts correspond to the minerals of instant claim 54.

Claim Rejections - 35 USC § 103
Claim 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Becker (US 2017/0081211 A1).
It is well known in the art to operate blowers or blower assemblies with photovoltaic cells or panels.  Therefore, it would have been obvious that the system of Becker may be electrically connected to said photovoltaic cells/panels, which corresponds to the solar powered system of the instant claim.
Claim 46 and 51-52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Becker (US 2017/0081211 A1) in view of Kanzaki et al (US 2014/0166577 A1).
With respect to claims 46 and 51, Becker does not appear to explicitly disclose post-treatment of the pure distilled water. 
However, Kanzaki et al, which is concerned with “an apparatus and a method for producing potable water” [paragraph 0001], discloses “various post-processing devices such as, for example, an ion exchange resin layer 90 and/or a silver impregnated active charcoal layer 92 in downstream of the contaminant removing unit 50” and “[a]n ultraviolet sterilizer 94 for sterilizing filtered water may further be provided” [paragraphs 0037 & 0038, respectively].
At the time of the effectively filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify the process of Becker with the post-processing of Kanzaki et al to prevent contamination of the pure distilled water [paragraph 0037 of Kanzaki et al] of the former.  Therefore, the invention as a whole would have been prima facie obvious.
With respect to claim 52, the teaching that “substantially pure distilled water 201 is passed out of the super-insulated structure 200 and into the distilled water reservoir 300 and, optionally, into a supply pipeline,” renders obvious the drinking water and/or agricultural irrigation water of the instant claim.

Allowable Subject Matter
Claims 45 and 50 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Becker does not disclose a pretreatment system, especially one comprising a source of a chlorine compound or one or more membrane filters.  In fact, with respect to the latter, Becker clearly teaches “RO has a particularly strong negative effect on environment because it relies on filter membranes, the manufacture of which creates industrial wastes, and requires significant quantities of electrical power” [paragraph 0004].  Therefore, Becker appears to teach away from membrane filters due to the negative environmental effects and significant energy requirements.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Carriere (US 2011/0168227), which discloses operating blowers/blower assemblies with photovoltaic cells/panels [see, e.g., paragraphs 0005, 0022, 0026, & 0029].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN A MCCAIG whose telephone number is (571)270-5548. The examiner can normally be reached Monday to Friday 8 to 4:30 Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN A MCCAIG/Primary Examiner, Art Unit 1772  
May 3, 2022